DETAILED ACTION
1.	This communication is in response to the Application filed on 2/16/2022. Claims 1-20 are pending and have been examined.
Allowable Subject Matter
2.	Claims 3-5, 13, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 10-12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Socher, et al. (US 20160350653; hereinafter SOCHER) in view of Xiao, et al. (US 20170323636; hereinafter XIAO) and further in view of Xiong (US 20180129938; hereinafter XIONG).
As per claim 1, SOCHER (Title: Dynamic Memory Network) discloses “A system for performing a natural language processing (NLP) task comprising: a communication interface receiving an input text for an NLP task; a memory storing a plurality of processor-executable instructions; and a processor executing the instructions (SOCHER, [0032], the text input <also read on communication interface> is in the form of sequences of words; [0121], memory .. for storing information and instructions to be executed by processor; SOCHER, [0027], natural language processing (NLP)) to:
prepare a source text and an auxiliary text from the input text by appending one or more option outputs of the NLP task to the source text [ based on a task type of the NLP task ]; concatenating the appended source text including the one or more option outputs and the auxiliary text into a vector input (SOCHER, [0025], processes input and question sequences <read on ‘a source text and an auxiliary text’> .. and produces relevant answer sequences <read on outputs>); 
[ encoding, via an encoder, the vector input into an encoded representation ] (SOCHER, [0025], processes input and question sequences); and
[ identifying, by a span-extractive decoder from the encoded representation, a span of text within the appended source text including the one or more option outputs as a result of the NLP task ].”
SOCHER does not expressly disclose “based on a task type of the NLP task … encoding .. the vector input into an encoded representation ..” However, this feature is taught by XIAO (Title: Semantic parsing using deep neural networks for predicting canonical forms).
In the same field of endeavor, XIAO teaches: [0008] “The neural network model includes an encoder which generates a first representation of the input text sequence based on a representation of n-grams in the text sequence and a second representation of the input text sequence generated by a first neural network, and a decoder which sequentially predicts words of the canonical form based on the first and second representations and a predicted prefix of the canonical form <where ‘predicted’ reads on a task type>. An input text sequence is received. With the trained neural network model, a canonical form for the input text sequence is predicted and information is output, based on the predicted canonical form” and [0047] “The embedding layers map the respective inputs (natural utterance 12) and next word) into a vector of real numbers. The neural network model 70 thus predicts the canonical form word by word, based on the sequence words predicted so far. The components 72 and 76 serve as the sentence encoder 94 for the neural network model 70 while the components 80 and 86 serve as the decoder 96 of the model.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of XIAO in the system taught by SOCHER to generate an encoded representation of the input text for NLP processing tasks such as entailment.
SOCHER in view of XIAO does not expressly disclose “identifying, by a span-extractive decoder from the encoded representation, a span of text within the appended source text including the one or more option outputs as a result of the NLP task.” However, this feature is taught by XIONG (Title: Dynamic coattention network for question answering).
In the same field of endeavor, XIONG teaches: [Abstract] “an end-to-end neural network for question answering .. the DCN includes an encoder neural network and a coattentive encoder that capture the interactions between a question and a document in a so-called “coattention encoding”. The DCN also includes a decoder neural network and highway maxout networks that process the coattention encoding to estimate start and end positions of a phrase in the document that responds to the question” and [0055] “producing the answer span is by predicting the start and end points of the span <read on span extraction>.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of XIONG in the system taught by SOCHER and XIAO to provide text span extraction as answers to questions.
As per Claim 2 (dependent on claim 1), SOCHER in view of XIAO and XIONG further discloses “wherein the encoder is a multi-layer attention-based encoder (XIONG, [0056], the coattention encoding corresponding to current estimates of the start and end positions, and produces, via multilayer neural networks ..; SOCHER, [0042], FIG. 4 .. a neural network with two hidden layers; [0134], the hidden states of the input module encoder; [ 0087], Episodic processing enables embodiments to direct an attention mechanism 923 and recurrent network 925 to attend more selectively to specific facts and update internal memory on each pass (i.e., memory 922 a, 922 b), further enabling the embodiment to attend to other important facts at a later pass).”
As per Claim 10 (dependent on claim 1), SOCHER in view of XIAO and XIONG further discloses “generate an embedding for the combination of the start text and the auxiliary text, the embedding4856-4772-6351 v.122Attorney Docket No. 70689.75US02 salesforce.com, inc. Reference No. SFDC/P/002634/US/CON/1including information as to whether an embedded token corresponds to a token in the start text or a token in the auxiliary text (SOCHER, [0025], processes input and question sequences <where ‘question sequences’ read on auxiliary text which can be broadly interpreted>; [0106], A sentence reader 1202 provides encoding the words into a sentence embedding; XIONG, [0037], Embedder 106 maps each word in the document 102 a and the question 104 a to a high-dimensional vector space, referred to herein as the “embedding space” <Note that ‘the start text’ has antecedent issue subject to 35 USC 112b rejection. The applicant is also requested to clarify ‘start text’ as it is not defined in the Specification>).”
As per Claim 14 (dependent on claim 11), SOCHER in view of XIAO and XIONG further discloses “wherein the auxiliary text is prepared by receiving the auxiliary text as an input (SOCHER, [0025], processes input and question sequences <where ‘question sequences’ read on auxiliary text which can be broadly interpreted>).”
 Claims 11-12, 18 (similar in scope to claims 1-2, 10) are rejected under the same rationale as applied above for claims 1-2, 10. 
Claims 19 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
Double Patenting

4.	Claims 1, 2-3, 4, 5, 6, 7-10, 14, 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2-3, 3, 5, 1, 7-10, 14, 16, respectively, of U.S. patent 11281863 (original application 16/518905) in view of the prior art presented in this Office action.
 Claims 11-13, 15, 17-18 (similar in scope to claims 1-3, 5, 9-10) are rejected under the same rationale as applied above for claims 1-3, 5, 9-10, respectively. 
Claims 19, 20 (similar in scope to claims 1, 3) are rejected under the same rationale as applied above for claims 1, 3, respectively. 
 					Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	9/30/2022

Primary Examiner, Art Unit 2659